Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed July 7, 2022. Applicant’s reply to the restriction/election requirement of May 13, 2022 has been entered. Claims 1-19 have been canceled. Claims 20-40 are pending in the application. 
Priority
Applicant’s claim for the benefit of prior-filed WIPO International Application No. PCT/GB2018/052315, filed August 15, 2018 under 35 U.S.C. 365(c), is acknowledged. 
Acknowledgment is also made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of U.K. Patent Application No. GB1713113.7, filed in the United Kingdom on August 16, 2017, has been received as required by 37 CFR 1.55.
Election/Restrictions
Applicant’s elections of i) “treating hair loss” as the species of method, ii) “bimatoprost” as the species of prostaglandin analogue, iii) “polyphenol” as the species of further constituent of the topical composition, and iv) “L-citrulline” as the species of further disclosed species of the enteric composition are all acknowledged. The Examiner has determined that claims 20-26, 29-32, 34, and 36-40 read on the elected subject matter. 
Accordingly, claims 27, 28, 33, and 35 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Election was made without traverse in the reply filed on July 7, 2022. Claims 20-26, 29-32, 34, and 36-40 are under examination. 
Specification
The disclosure is objected to because of the following:
1. The Cross-Reference to Related Applications section (i.e. see amendment filed February 13, 2020) should not contain any reference to a foreign patent document, and really should not contain reference to a PCT application either. Applicant is thus advised to simply delete the Cross-Reference to Related Applications section altogether. 
Appropriate correction is required.
Claim Objections
Claims 20, 21, and 31 are objected to because of the following:
1. Claims 20 and 21 contain an extraneous colon between “comprising” and “administering”. 
2. Claim 31 first provides that the composition comprises “one or more” of the enumerated elements, but then stipulates “and/or”, which appears to be redundant. Applicant is advised to either state “one or more” with “or” (i.e. delete the “and” from “and/or”), or delete the phrase “one or more of” and employ “and/or”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-26, 29-32, 34, and 36-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20 and 21 are directed to methods, require the step of “administering a combination therapy”, and then describe the “combination therapy” as comprising “a topical composition” and an “enteric composition”. One of ordinary skill in the art, however, cannot definitively ascertain whether the “topical composition” is limited to being administered topically, and whether the “enteric composition” is limited to being administered “enterically”, or “orally”. Hence, one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claimed subject matter. 
Claim 21 provides that the method is for “stimulating hair growth” or “stimulating hair regrowth”. Hence, the clam provides for a broader limitation (i.e. stimulating hair growth generally), and a narrower limitation (i.e. stimulating hair regrowth) that falls within the broader limitation, in the alternative in the same claim, which is indefinite. 
Claims 22, 25, 29, and 32 contain the expression “at least about”. While “at least” and “about” are considered definite when employed alone, the expression “at least about” is considered to be indefinite. 
Claim 26 stipulates in a wherein clause that “the polyphenol is provided as grape seed extract”. The claim does not specifically say that the topical composition comprises grape seed extract. One of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claimed limitation. For example, by the “provided as” language, does the limitation mean that the topical composition necessarily comprises grape seed extract itself, or does the limitation mean that the (single) polyphenol compound is derived from grape seed extract, or does it mean that the (single) polyphenol compound need only be one that could be derived from grape seed extract, but need not be. 
Claims 22-26, 29-32, 34, and 36-40 are (also) indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 103 (I-III)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
I. Claims 20-23, 29, 30, and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Woodward et al. (U.S. Patent Application Pub. No. 2003/0147823), in view of Agostinacchio et al. (U.S. Patent Application Pub. No. 2011/0130372), and Goldman (U.S. Patent No. 5,407,944).
I. Applicant Claims
Applicant’s elected subject matter is directed to a method of treating hair loss in a subject caused by e.g. androgenic alopecia comprising administering to the subject at least once daily a “combination therapy” comprising i) a topical composition, e.g. a lotion, comprising at least 0.05 wt% bimatoprost, and progesterone; and ii) an enteric composition, e.g. a capsule, comprising at least 1 mg minoxidil.
I. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Woodward et al. disclose a method of treating hair loss in a subject caused by e.g. androgenic (i.e. male pattern) alopecia comprising administering to the subject e.g. once daily a topical composition, e.g. a lotion, comprising preferably 0.1-30 wt% bimatoprost (abstract; paragraphs 0002, 0003, 0020, 0024, 0033, 0056, 0057, 0059, 0061-0063). 
Agostinacchio et al. disclose a method of treating hair loss in a subject caused by e.g. androgenic alopecia comprising administering to the subject e.g. a lotion comprising e.g. 1 wt% progesterone (abstract; paragraphs 0001, 0018, 0026, 0027, 0032, 0034, examples). 
Goldman discloses a method of treating hair loss in a subject caused by e.g. androgenic (i.e. male pattern) alopecia comprising administering to the subject at least once daily an oral dosage form e.g. a capsule, comprising 1-300 mg minoxidil (abstract; Col. 1, lines 65-68; Col. 2, lines 1-2, 10-11; Col. 3, lines 7-9, 31-62; Col. 6, lines 22-35). 
I. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Woodward et al. do not explicitly disclose that the combination therapy further includes topical administration of progesterone, and oral administration of minoxidil. These deficiencies are cured by the teachings of Agostinacchio et al. and Goldman. 
I. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Woodward et al., Agostinacchio et al. and Goldman, outlined supra, to devise Applicant’s presently claimed method. 
Woodward et al. disclose a method of treating hair loss in a subject caused by e.g. androgenic alopecia comprising administering to the subject once daily a lotion comprising 0.1-30 wt% bimatoprost. Since Agostinacchio et al. disclose that androgenic alopecia can be treated by administering to the subject a lotion comprising e.g. 1 wt% progesterone; and since Goldman discloses that androgenic alopecia can be treated by administering to the subject at least once daily an oral dosage form e.g. a capsule, comprising 1-300 mg minoxidil, and further discloses that hair loss can be effectively treated by combination therapy in which some active agents are administered topically while other active agents are administered orally/systemically; one of ordinary skill in the art would thus be motivated to topically apply via a lotion both bimatoprost and progesterone to the subject, and also to orally administer minoxidil via a capsule to the same subject in a combination therapy, with the reasonable expectation that the resulting method will successfully treat hair loss caused by e.g. androgenic alopecia. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
II. Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Woodward et al. (U.S. Patent Application Pub. No. 2003/0147823), in view of Agostinacchio et al. (U.S. Patent Application Pub. No. 2011/0130372), Takahashi et al. (J. Investigative Dermatology. 1999; 112(3): 310-316), and Goldman (U.S. Patent No. 5,407,944).
II. Applicant Claims
Applicant’s elected subject matter is directed to a method of treating hair loss in a subject comprising administering to the subject a “combination therapy” comprising i) a topical composition comprising bimatoprost, progesterone, and at least 1 wt% polyphenol “provided” as grape seed extract; and ii) an enteric composition comprising minoxidil.
II. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Woodward et al. disclose a method of treating hair loss in a subject caused by e.g. androgenic (i.e. male pattern) alopecia comprising administering to the subject e.g. once daily a topical composition, e.g. a lotion, comprising preferably 0.1-30 wt% bimatoprost (abstract; paragraphs 0002, 0003, 0020, 0024, 0033, 0056, 0057, 0059, 0061-0063). 
Agostinacchio et al. disclose a method of treating hair loss in a subject caused by e.g. androgenic alopecia comprising administering to the subject e.g. a lotion comprising e.g. 1 wt% progesterone (abstract; paragraphs 0001, 0018, 0026, 0027, 0032, 0034, examples). 
Takahashi et al. disclose a method of treating hair loss in a subject and promoting significant hair regeneration comprising topically administering to the subject a composition comprising e.g. 1 wt% procyanidin oligomers (i.e. polyphenols, such as extracted from grape seed) (abstract). 
Goldman discloses a method of treating hair loss in a subject caused by e.g. androgenic (i.e. male pattern) alopecia comprising administering to the subject at least once daily an oral dosage form e.g. a capsule, comprising 1-300 mg minoxidil (abstract; Col. 1, lines 65-68; Col. 2, lines 1-2, 10-11; Col. 3, lines 7-9, 31-62; Col. 6, lines 22-35).
II. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Woodward et al. do not explicitly disclose that the combination therapy further includes topical administration of progesterone and polyphenol, and oral administration of minoxidil. These deficiencies are cured by the teachings of Agostinacchio et al., Takahashi, and Goldman.
II. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Woodward et al., Agostinacchio et al., Takahashi et al., and Goldman, outlined supra, to devise Applicant’s presently claimed method. 
Woodward et al. disclose a method of treating hair loss in a subject caused by e.g. androgenic alopecia comprising administering to the subject once daily a lotion comprising 0.1-30 wt% bimatoprost. Since Agostinacchio et al. disclose that androgenic alopecia can be treated by administering to the subject a lotion comprising e.g. 1 wt% progesterone; since Takahashi et al. disclose that topical administration of procyanidin oligomers (i.e. polyphenols, such as extracted from grape seed) promotes significant hair regeneration; and since Goldman discloses that androgenic alopecia can be treated by administering to the subject at least once daily an oral dosage form e.g. a capsule, comprising 1-300 mg minoxidil, and further discloses that hair loss can be effectively treated by combination therapy in which some active agents are administered topically while other active agents are administered orally/systemically; one of ordinary skill in the art would thus be motivated to topically apply via a lotion bimatoprost, progesterone, and polyphenol to the subject, and also to orally administer minoxidil via a capsule to the same subject in a combination therapy, with the reasonable expectation that the resulting method will successfully treat hair loss caused by e.g. androgenic alopecia.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
III. Claims 31, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Woodward et al. (U.S. Patent Application Pub. No. 2003/0147823), in view of Agostinacchio et al. (U.S. Patent Application Pub. No. 2011/0130372), Goldman (U.S. Patent No. 5,407,944), and Chwalisz et al. (U.S. Patent Application Pub. No. 2001/0056068).
III. Applicant Claims
Applicant’s elected subject matter is directed to a method of treating hair loss in a subject comprising administering to the subject a “combination therapy” comprising i) a topical composition comprising bimatoprost and progesterone; and ii) an enteric composition comprising minoxidil and at least 100 mg of L-citrulline.
III. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Woodward et al. disclose a method of treating hair loss in a subject caused by e.g. androgenic (i.e. male pattern) alopecia comprising administering to the subject e.g. once daily a topical composition, e.g. a lotion, comprising preferably 0.1-30 wt% bimatoprost (abstract; paragraphs 0002, 0003, 0020, 0024, 0033, 0056, 0057, 0059, 0061-0063). 
Agostinacchio et al. disclose a method of treating hair loss in a subject caused by e.g. androgenic alopecia comprising administering to the subject e.g. a lotion comprising e.g. 1 wt% progesterone (abstract; paragraphs 0001, 0018, 0026, 0027, 0032, 0034, examples). 
Goldman discloses a method of treating hair loss in a subject caused by e.g. androgenic (i.e. male pattern) alopecia comprising administering to the subject at least once daily an oral dosage form e.g. a capsule, comprising 1-300 mg minoxidil (abstract; Col. 1, lines 65-68; Col. 2, lines 1-2, 10-11; Col. 3, lines 7-9, 31-62; Col. 6, lines 22-35).
Chwalisz et al. disclose a method for treating hair loss in a subject comprising administering to the subject at least once daily an oral dosage form e.g. a capsule, comprising e.g. 5-5,000 mg L-citrulline (abstract; paragraphs 0003, 0055, 0056, 0059, 0079, 0115, 0116, 0119). 
III. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Woodward et al. do not explicitly disclose that the combination therapy further includes topical administration of progesterone, and oral administration of minoxidil and L-citrulline. These deficiencies are cured by the teachings of Agostinacchio et al., Goldman, and Chwalisz et al.
III. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Woodward et al., Agostinacchio et al., Goldman, and Chwalisz et al., outlined supra, to devise Applicant’s presently claimed method. 
Woodward et al. disclose a method of treating hair loss in a subject caused by e.g. androgenic alopecia comprising administering to the subject once daily a lotion comprising 0.1-30 wt% bimatoprost. Since Agostinacchio et al. disclose that androgenic alopecia can be treated by administering to the subject a lotion comprising e.g. 1 wt% progesterone; since Goldman discloses that androgenic alopecia can be treated by administering to the subject at least once daily an oral dosage form e.g. a capsule, comprising 1-300 mg minoxidil, and further discloses that hair loss can be effectively treated by combination therapy in which some active agents are administered topically while other active agents are administered orally/systemically; and since Chwalisz et al. disclose that hair loss can be treated by administering to the subject an oral dosage form e.g. a capsule, comprising e.g. 5-5,000 mg L-citrulline; one of ordinary skill in the art would thus be motivated to topically apply via a lotion both bimatoprost and progesterone to the subject, and also to orally administer both minoxidil and L-citrulline via a capsule to the same subject in a combination therapy, with the reasonable expectation that the resulting method will successfully treat hair loss caused by e.g. androgenic alopecia.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617